          MEMO
          Case     ENDORSED Document 23 Filed 01/21/21 Page 1 of 1
               1:18-cr-00554-ALC




                                                                     January 20, 2021
Via ECF
Hon. Andrew L. Carter, Jr.
United States District Court Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007
                                                                                         1/21/21
       Re:     United States v. Leom Kolmnela,
               15 Cr. 685 (ALC)
               18 Cr. 554 (ALC)

Dear Judge Carter,

       We must respectfully request an additional week for our reply to the Government’s
opposition to our request for compassionate release on behalf of Mr. Kolmnela. We are seeking
confirmation of our client’s immigration status and consulting with immigration counsel.
Moreover, it is necessary that we consult with Mr. Kolmnela concerning his position relative to
any detainer that has been filed as this is relevant to our application as well. We apologize for any
inconvenience and greatly appreciate the Court’s courtesy and consideration.

       The Government takes no position on this request.


                                                              Respectfully submitted,

                                                              ________/s/________

                                                              James Kousouros, Esq.

c.c.   Samson Enzer
       Assistant United States Attorney
                                                                                                1/21/21
